IN THE COURT OF APPEALS OF TENNESSEE
                                    AT JACKSON
                            Assigned on Briefs July 31, 2007

                ANTHONY DEAN v. GLEN TURNER, WARDEN, ET AL.

                An Appeal from the Chancery Court for Hardeman County
                       No. 15966       J. Weber McCraw, Judge

                                 ________________________

                 No. W2007-00744-COA-R3-CV - Filed December 18, 2007
                             _________________________

This is appeal involves a habeas corpus petition filed by a prisoner. The appellant prisoner filed
a petition for a writ of habeas corpus in chancery court. The chancery court denied the
prisoner’s habeas petition. The prisoner appealed. We vacate the judgment and dismiss the
petition, finding that the chancery court did not have jurisdiction.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court is Vacated and the
               Appeal is Dismissed for Lack of Subject Matter Jurisdiction

HOLLY M. KIRBY , J., delivered the opinion of the Court, in which W. FRANK CRAWFORD , P.J.,
W.S., AND ALAN E. HIGHERS, J., joined.

Anthony H. Dean, pro se, Whiteville, Tennessee.

Robert E. Cooper, Jr. and David H. Findley, Nashville, Tennessee, for the appellee, Glen Turner.


                                           OPINION

        On February 3, 2000, a Shelby County Grand Jury convicted Petitioner/Appellant
Anthony Dean (“Dean”) of the aggravated rape of an 89 year-old woman. He was sentenced to
forty years in prison and is currently serving his sentence at the Hardeman County Correctional
Facility in Whiteville, Tennessee.

       On direct appeal of his criminal conviction, Dean argued that his initial arrest was
unconstitutional because he had not been brought before a magistrate without unnecessary delay,
and that the affidavit of complaint was insufficient. The Court of Criminal Appeals held that
Dean’s confession was obtained during an unconstitutional detention and should not have been
introduced at trial. However, the appellate court found that this error did not affect the outcome
of Dean’s trial in light of the remaining evidence introduced against him and affirmed his
conviction.1 The Tennessee Supreme Court denied Dean’s application for permission to appeal.
See State v. Dean, 76 S.W.3d 352 (Tenn. Crim. App. 2001), app. den. (Tenn. March 11, 2002).
Dean then filed a petition for post-conviction relief, again arguing that his constitutional rights
were violated because he was not taken timely before a magistrate, and also alleging ineffective
assistance of counsel. The trial court dismissed this petition, and the Court of Criminal Appeals
affirmed. See Dean v. State, No. W2005-02319-CCA-R3-PC, 2006 WL 3613598 (Tenn. Crim.
App. Dec. 7, 2006), app. den. (Tenn. Apr. 16, 2007).

        Undeterred, Dean filed the instant petition for habeas corpus relief in the Chancery Court
of Hardeman County, Tennessee, on September 22, 2006. In his petition, he again alleged, inter
alia, that the arrest warrant and indictment which resulted in his incarceration were defective.
The State filed a motion to dismiss the petition, arguing that the substance of the claim had
previously been determined and that the trial court in which Dean was convicted had subject
matter jurisdiction to adjudicate the case under a valid indictment. The chancery court issued an
order granting the State’s motion to dismiss the habeas corpus petition on March 5, 2007.2 From
that order, Dean now appeals.

       On appeal, Dean raises several issues involving his confinement. Specifically, Dean
challenges the chancery court’s dismissal of his habeas corpus petition, the nature of his pretrial
detention, the jurisdiction of the Shelby County Criminal Court, and the validity of his trial
proceedings.

        At the outset, we must address the trial court’s subject matter jurisdiction, even though
neither party has raised the issue. First Am. Trust Co. v. Franklin-Murray Dev. Co., L.P., 59
S.W.3d 135, 140 (Tenn. Ct. App. 2001); Tenn. R. App. P. 13(b). Subject matter jurisdiction
involves a court’s power to adjudicate a matter before it. First Am. Trust, 59 S.W.3d at 140
(citing Northland Ins. Co. v. State, 33 S.W.3d 727, 729 (Tenn. 2000)). “Issues concerning
subject matter jurisdiction are so important that appellate courts must address them even if they
were not raised in the trial court.” Id. A judgment or order entered by a court without subject
matter jurisdiction is void, and we must vacate such an order and dismiss the case without
reaching the merits. Id. at 141; see Moore v. Teddleton, No. W2005-02746-COA-R3-CV, 2006
WL 3199273, at *4 (Tenn. Ct. App. Nov. 7, 2006).

        Section 29-21-101 of the Tennessee Code Annotated states: “Any person imprisoned or
restrained of liberty, under any pretense whatsoever, except in cases specified in § 29-21-102,
1
 The victim identified Dean and testified that they met when he came to her apartment and offered to cut her hair.
Another witness testified that he also had seen Dean in the vicinity of the apartment complex offering to cut hair. In
addition, a positive DNA match tied Dean to semen recovered from the victim.

2
 The chancery court initially granted the State’s motion to dismiss the petition before the appellee, Glen Turner
(“Respondent”), was served with a summons for the habeas action. Dean then filed several motions alleging a lack
of personal jurisdiction due to insufficient service of the summons. He also filed a notice of appeal to this Court.
Before the chancery court ruled on Dean’s motions, Dean filed a motion to dismiss his appeal. The appeal was
dismissed on January 31, 2007. The chancery court then reissued a second order dismissing the petition for habeas
corpus relief on M arch 5, 2007, which also served to deny all of Dean’s previous motions. Dean then filed the
instant appeal.

                                                         -2-
may prosecute a writ of habeas corpus, to inquire into the cause of such imprisonment and
restraint.” T.C.A. § 29-21-101 (2000). The writ of habeas corpus “may be granted by any judge
of the circuit or criminal courts, or by any chancellor in cases of equitable cognizance.” T.C.A.
§ 29-21-103 (2000) (emphasis added). In the context of its discussion of the concurrent
jurisdiction of the circuit and chancery courts, the treatise GIBSON ’S SUITS IN CHANCERY
addresses this limitation on the chancery court’s authority to grant habeas corpus relief:
“Chancery Court has no jurisdiction of criminal matters, and a Chancellor may not grant the writ
to enquire into the restraint of prisoners or the validity of a criminal conviction. The limiting
words ‘in cases of equitable cognizance’ refer to restraints not criminally imposed or
sanctioned.” GIBSON ’S SUITS IN CHANCERY , § 1.08, fn. 43 (8th ed. 2004). Thus, while the
chancery court has jurisdiction over equitable matters, it lacks jurisdiction over criminal matters.
See id.

        Dean correctly notes that a habeas corpus “application should be made to the court or
judge most convenient in point of distance to the applicant.” T.C.A. § 29-21-105 (2000). This
directive, however, must be read in conjunction with the limitation on the chancery court’s
jurisdiction in section 29-21-103. By the plain language in the statute, the chancery court may
hear a petition for habeas corpus relief only “in cases of equitable cognizance.” See T.C.A. § 29-
21-103 (2000); GIBSON ’S SUITS IN CHANCERY , § 1.08, fn. 43 (8th ed. 2004). Thus, a petitioner
seeking habeas corpus relief must apply to the most convenient court authorized to grant the
writ. See T.C.A. §§ 29-21-103, -105 (2000).

        In this case, Dean filed his habeas petition in the Chancery Court of Hardeman County,
Tennessee, alleging that the arrest warrant and indictment which resulted in his incarceration
were defective. Clearly, he asks the Chancery Court to inquire into the validity of his criminal
conviction, a matter which is not within the jurisdiction of the Chancery Court. Accordingly, we
must conclude that the Chancery Court of Hardeman County Tennessee lacked subject matter
jurisdiction to hear Dean’s petition for a writ of habeas corpus. Therefore, we vacate the
judgment of the Chancery Court and dismiss the petition for lack of subject matter jurisdiction.

       This holding pretermits the issues raised on appeal.

        The judgment of the trial court is vacated and the appeals dismissed for lack of subject
matter jurisdiction. Costs on appeal are to be taxed to the Appellant, Anthony Dean, and his
surety, for which execution may issue, if necessary.




                                              __________________________________________
                                              HOLLY M. KIRBY, JUDGE




                                                -3-